Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-19, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9472588 B1) hereafter referred to as Li in view of Hwang et al. (US 20130081667 A1) hereafter referred to as Hwang

a first silicon substrate [“thinned Si substrate 10A”] having a first side [top] and a second side [bottom]; 
a photosensitive material layer [“shorter visible wavelengths are substantially absorbed in the Ge P--I--N photodetector to generate first photocarriers”] formed over the first side of the first silicon substrate, the photosensitive material layer including a composition of SixGe(1-x), [note that the range allows x to be equal to zero, in which case the material is simply Ge, see that Li teaches “Ge P--I--N photodetector”, thus the limitation is satisfied] wherein 0≤x<1 ;
a dielectric layer [“dielectric layer 18A”] formed over [see Fig. 4] the photosensitive material layer; 
a first metal layer [“metal interconnect layer 36”] formed over the dielectric layer ; and 
a second silicon substrate [“A handling (handle) wafer 38 (e.g., a Si handle wafer)” ] having a first side [bottom] and a second side [top], wherein the first silicon substrate and the second silicon substrate are bonded [under broadest reasonable interpretation, “bonded” simply means “joined securely to another thing” see that the joining is secure, see Li teaches “A handling (handle) wafer 38 (e.g., a Si handle wafer) is then applied over the metal interconnect layer 36 to provide structural support”] together with the dielectric layer located between [see Fig. 4] the first side of the first silicon substrate and the first side of the second silicon substrate.
Li does not state “as a reflector”. However see the materials Li uses for the “vertical conductive interconnects 34 (e.g., Cu, Al, Au, etc.)”.
See Li Fig. 4 see that light enters from the bottom.
See Hwang paragraph 0090, 0104 “second electrode 140 may be formed as a metal layer containing at least one of silver (Ag) and aluminum (Al)” “If the back reflection layer 130 is omitted, the 
Thus it would be obvious to modify Li to allow the metal interconnect layer 36 to reflect light by being made of metal such as Al .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that including back reflection allows the light to pass through the detector again to increase absorption  .
In regard to claim 16 Li and Hwang as combined teaches  wherein the second side [see Li Fig. 4 see that light enters from the bottom] of the first silicon substrate is arranged to receive an incident light.


    PNG
    media_image1.png
    552
    858
    media_image1.png
    Greyscale

In regard to claim 18 Li and Hwang as combined teaches further comprising:
a contact region [see for example where interconnects 34 attach to N-type Ge layer as shown in Li Fig. 4 reproduced above], wherein the photosensitive material layer is located between [this is true, see Fig. 4 reproduced above] the contact region and the first metal layer.
In regard to claim 19 Li and Hwang as combined teaches further comprising: an integrated circuit [see Li Fig. 4, Fig. 2 see “In the circuit region 15 is formed by conventional silicon processing CMOS readout and support circuitry 16 for the subsequently formed visible and IR radiation detectors”] formed on the first silicon substrate and coupled [“CMOS circuitry contact silicide 16A is then formed on the CMOS circuits 16”] to the contact region.
In regard to claim 21 Li and Hwang as combined teaches wherein the first metal layer is coupled to the dielectric layer [see Li Fig. 4 see the vias for interconnects 34] through a via contact.
.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Hwang as combined  and further in view of Blasco et al. (US 20160133762 A1) hereafter referred to as Blasco 
In regard to claim 22 Li and Hwang as combined does not teach further comprising one or more lens structures formed over of the second side of the first silicon substrate.
See Blasco paragraph 0050, 0078 “ lenses (plenoptic and pixel) can also be manufactured at wafer level with thermo-plastic, photo-resistive material or transparent polymers of high refractive index that after etching they can be subjected to a curing process (such as with UV light--ultraviolet--or heat curing at a high temperature)” “microlenses 5 on top of the structure may be covered with layers to filter IR (infra-red) light, thereby increasing the signal/noise ratio sensors.  The use of anti-reflective coatings prevents so that part of the incident light output does not reach the sensor”.
Thus it would be obvious to modify Li to include further comprising one or more lens structures formed over of the second side of the first silicon substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to focus light on the sensors.
In regard to claim 23 Li and Hwang and Blasco  as combined teaches wherein the one or more lens structures comprise a curved silicon surface formed by etching, a number [“ lenses (plenoptic and pixel) can also be manufactured at wafer level with thermo-plastic, photo-resistive material or transparent polymers of high refractive index that after etching they can be subjected to a curing process (such as with UV light--ultraviolet--or heat curing at a high temperature)”] of polymer-based materials shaped into a curved structure, or a number of photonic crystal structures.

See claim 22 Blasco teaches ARC to prevent reflection.
Thus it would be obvious to modify Li to include further comprising one or more anti-reflection coating (ARC) layers formed over the second side of the first silicon substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase light incident upon the sensor.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Hwang and further in view of Tay et al. (US 20140117383 A1) hereafter referred to as Tay
In regard to claim 26 Li teaches an optical device [see Fig. 4 see abstract “visible wavelength detector composed of germanium”] comprising: 
a receiver [see Fig. 4 see abstract “visible wavelength detector composed of germanium”] comprising:
a first silicon substrate [“thinned Si substrate 10A”] having a first side [top] and a second side [bottom];  
a photosensitive material layer [“shorter visible wavelengths are substantially absorbed in the Ge P--I--N photodetector to generate first photocarriers”] formed over the first side of the first silicon substrate, the photosensitive material layer including a composition of SixGe (1-x), [note that the range allows x to be equal to zero, in which case the material is simply Ge, see that Li teaches “Ge P--I--N photodetector”, thus the limitation is satisfied] wherein 0≤x<1;
a dielectric layer [“dielectric layer 18A”] formed over [see Fig. 4] the photosensitive material layer; 

a second silicon substrate [“A handling (handle) wafer 38 (e.g., a Si handle wafer)” ] having a first side [bottom] and a second side [top],  wherein the first silicon substrate and the second silicon substrate are bonded [under broadest reasonable interpretation, “bonded” simply means “joined securely to another thing” see that the joining is secure, see Li teaches “A handling (handle) wafer 38 (e.g., a Si handle wafer) is then applied over the metal interconnect layer 36 to provide structural support”] together with the dielectric layer located between [see Fig. 4] the first side of the first silicon substrate and the first side of the second silicon substrate.
Li does not teach optical device is “optical transceiver” nor a transmitter.
Li does not state “as a reflector”.  However see the materials Li uses for the “vertical conductive interconnects 34 (e.g., Cu, Al, Au, etc.)”.
See Li Fig. 4 see that light enters from the bottom.
See Hwang paragraph 0090, 0104 “second electrode 140 may be formed as a metal layer containing at least one of silver (Ag) and aluminum (Al)” “If the back reflection layer 130 is omitted, the second electrode 140 may perform a function of the back reflection layer 130”. See that an Al electrode can be used for back reflection. See Hwang Fig. 2 see energy band gap versus Ge content, see paragraph 0095-0111 “i-type semiconductor layer PV-i may contain germanium (Ge)-containing amorphous silicon (a-SiGe) or germanium (Ge)-containing microcrystalline silicon (.mu.c-SiGe)” “As shown in (b) of FIG. 4, the amount of germanium (Ge) contained in the i-type semiconductor layers PV-i of the first and second cells C1 and C2 may gradually increase going from a first junction surface abutting on the p-type semiconductor layer PV-p and a second junction surface abutting on the n-type semiconductor layer PV-n to a third intrinsic region i3 of the i-type semiconductor layer PV-i between the first and second junction surfaces” “interface characteristics between the first junction surface and the second junction surface of the i-type semiconductor layer PV-i are improved by reducing the amount of germanium (Ge) 
Thus it would be obvious to modify Li to allow the metal interconnect layer 36 to reflect light by being made of metal such as Al .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that including back reflection allows the light to pass through the detector again to increase absorption  .
Li and Hwang as combined does not teach optical device is “optical transceiver” nor a transmitter.
See Tay Figs. 1-7 see various configurations of “optocoupler 100”, see paragraph 0014 “optical emitter 140 may be a light emitting diode (referred hereinafter as LED) or any light source capable of emitting light.  The terms "light" and "optical" as used herein may be visible and/or invisible” “optical receiver 120 may comprise a photo-detector 122, such as a photo-diode, a phototransistor or other similar devices capable of converting light into electrical signals.  The optical receiver 120 may comprise an integrated circuit with an embedded photo-detector 122”.
Thus it would be obvious to modify Li to include a transmitter with the detector and use it as an optocoupler  i.e. to include optical device is “optical transceiver” and to include a transmitter.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the device of Li to further provide functionality to transmit a signal while also providing electrical isolation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818